Filed 11/24/14 C.P. v. Superior Court CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


C.P.,
         Petitioner,
v.
THE SUPERIOR COURT OF SOLANO                                         A142999
COUNTY,
                                                                     (Solano County
         Respondent;                                                 Super. Ct. Nos. J40436 & J41019)
SOLANO COUNTY HEALTH &
HUMAN SERVICES DEPARTMENT, et
al.,
         Real Parties in Interest.

                                        MEMORANDUM OPINION1
         Petitioner C.P. (“mother”) seeks extraordinary relief from orders of the juvenile
court terminating reunification services with her two daughters, B.A.P. and B.P. (jointly
“minors”), and scheduling a hearing under Welfare and Institutions Code section 366.26.2
Because we conclude the record amply supports the juvenile court’s decision to terminate




1
  We resolve this case by a memorandum opinion pursuant to California Standards of
Judicial Administration, sections 8.1(1), (3). (Cal. Stds. Jud. Admin., §§ 8.1(1), (3).)
2
  Further undesignated statutory references are to the Welfare and Institutions Code
unless otherwise specified.
                                                             1
services and set a section 366.26 hearing, we shall deny the petition for extraordinary
relief on the merits.3
       On May 17, 2013, Solano County Health and Social Services Department
(“Department”) filed a section 300 dependency petition on behalf of mother’s three
daughters B.K. (then 15 years old), B.A.P. (then seven years old), and B.P. (then two
years old). In the petition, the Department alleged mother and the children’s fathers
failed to protect them (§ 300, subd. (b)) on account of parents’ untreated substance abuse
and unsanitary and unsafe conditions in the home. On May 20, 2013, the juvenile court
ruled parents had found an acceptable alternative placement for 15-year-old B.K. and
detained B.A.P. and B.P.
       At a hearing on the section 300 petition in August 2013, parents submitted to
jurisdiction under the subdivision (b) allegations noted above. The court adjudged the
minors dependents of the court, continued their out-of-home placement as appropriate,
ordered reunification services to parents, and scheduled the six-month review hearing on
January 30, 2014.4 The status report submitted by the Department in connection with the
six-month review hearing showed that, during the initial phase of these dependency
proceedings spanning May to December 2013, mother was in denial regarding the
problems leading to the minors’ removal and failed to engage in the services offered to


3
   Because the factual circumstances underlying mother’s claims of error, including those
relating to the current proceeding as well as her prior history of involvement with the
Department, are known to the parties and summarized in detail in the “Statement of
Facts” set forth in the Department’s “Response to Petition for Extraordinary Writ” filed
in this matter on October 30, 2014, we describe only the background necessary to frame
our subsequent discussion.
4
   The six-month review hearing must be held six months after the initial dispositional
hearing but no later than 12 months after the minor entered foster care (§ 366.21, subd.
(e)); “. . . a child shall be deemed to have entered foster care on the earlier of the date of
the jurisdictional hearing held pursuant to Section 356 or the date that is 60 days after the
date on which the child was initially removed from the physical custody of his or her
parent or guardian” (§ 361.49).)

                                              2
address the problems. Indeed, at the six-month stage, the Department recommended
termination of services because mother had continued to abuse drugs, failed to address
her mental health needs, and had “yet to participate in a parenting program and continues
to struggle managing her own resources and needs.” Mother continued to use drugs into
2014 and tested positive for both marijuana and methamphetamine on January 31 and
March 4, 2014.
       However, the contested six-month review hearing was not held until June 17,
2014.5 After initially denying mother’s counsel’s request for a further continuance of the
hearing,6 the juvenile court received evidence that mother attended group sessions at
Healthy Partnerships’s outpatient substance abuse treatment program during January and
February 2014; resided at Laurel Creek, a crisis residential treatment center for mental
health, from February 28 to March 17, 2014; and upon discharge from Laurel Creek
entered Shamia House Recovery Center (Shamia House), a six-month residential drug-
treatment program.
       After presentation of evidence, the court stated mother would not have received
additional services had the six-month review hearing been held when initially scheduled
in January because she was “still in denial” and “not in compliance.” However, based on
mother’s recent efforts, the court observed mother “appears to be fairly serious in
treatment,” and whereas “it would be premature to give the kids back to her now, . . . it
looks like we shouldn’t disrupt the process and give her additional time for services.”
Accordingly, the court concluded: “it would be appropriate to extend additional services .
. . up to the twelve-month period” and scheduled the 12-month review for July 24, 2014.

5
   On October 30, 2014, the Department filed a request for judicial notice of the
Reporter’s Transcript of the contested six-month review hearing held on June 17 and 18,
2014, which is included in the record in related appeal no. A142679. The request for
judicial notice is granted.
6
   The court stated: “I’m very, very reluctant to continue this matter. . . . [¶] . . . [I]t’s
due for a twelve-month review now, and we haven’t even gotten the six-month review
done, so that’s an incredible extension, it seems to me.”

                                               3
       After further continuances, the 12-month review hearing was held on September 3
and 4, 2014. At the hearing, mother testified she had been in the residential drug-
treatment program at Shamia House for over five months and was due to graduate from
the six-month program in two weeks time, on September 17, 2014. While staying at
Shamia House, mother was subject to random drug testing and had been drug-free since
March 2014. Also, at Shamia House, mother completed classes in early recovery skills;
recovery issues; relapse prevention; parenting; helping women recover; and beyond
trauma. In addition, mother attends Narcotics/Alcoholics Anonymous five times per
week. Mother is on probation and requested it be made a condition of her probation that
she remain at Shamia House. After graduating from Shamia House, mother planned to
live with her mother “to get stabilized” before looking for other housing.
       Following presentation of evidence, mother’s counsel stated mother “is not asking
for the immediate return of her children” because “she’s obviously not in a position to
take care of them right now.” Rather, counsel requested mother receive an extension of
reunification services. The juvenile court noted mother, “by her own admission isn’t
ready to have the kids back,” and found by a preponderance of the evidence that returning
the minors to mother would create a substantial risk of detriment to the minors’ safety,
protection, or physical or emotional well-being. In addition, the juvenile court found the
Department provided reasonable services to address the problems leading to removal of
the minors. Last, the juvenile court found there was no substantial probability the minors
could be returned to mother because, after graduating from Shamia House, she would
“have to be stabilized in the community for quite a bit longer” than the short time before
the 18-month point defined under section 366.21.7 Thereafter, the juvenile court
terminated reunification services and scheduled a permanency planning hearing pursuant

7
  The minors were taken into custody on May 15, 2013; thus the latest date for the 18-
month permanency review hearing was on or about November 15, 2014. (See § 366.21,
subd. (g)(1).)

                                             4
to section 366.26 on December 18, 2014. On October 14, 2014, mother filed a petition
for an extraordinary writ in this court, seeking an order directing the juvenile court to
vacate its order terminating reunification services and scheduling a section 366.26
hearing and to provide her further reunification services as to the minors. We issued an
Order to Show Cause and the Department filed a response to mother’s petition on
October 30, 2014.
                                       DISCUSSION
       When a dependent child is not returned to parental custody at the 12-month review
hearing, the court may continue reunification services and set a permanency review
hearing within 18 months from the date a child was removed from parental custody.
(§ 366.21, subd. (g)(1).) However, the court may continue the case “only if it finds that
there is a substantial probability that the child will be returned to the physical custody of
his or her parent . . . and safely maintained in the home within the extended period of
time or that reasonable services have not been provided to the parent . . . .” (§ 366.21,
subd. (g)(1).)
       In order to find a substantial probability of return, the court is required to find the
parent has consistently visited the child (§ 366.21, subd. (g)(1)(A)); the parent has made
substantial progress in resolving the problems that lead to removing the child (§ 366.21,
subd. (g)(1)(B)); and “[t]he parent . . . has demonstrated the capacity and ability both to
complete the objectives of his or her treatment plan and to provide for the child’s safety,
protection, physical and emotional well-being, and special needs.” (§ 366.21, subd.
(g)(1)(C).)
       Mother contends the juvenile court’s finding there was no substantial probability
of returning her children to her by the 18-month date is arbitrary, capricious, and lacking
in substantial evidence. We disagree.
       On a challenge to a finding there is no substantial probability that the child will be
returned to the physical custody of his or her parent and safely maintained in the home by

                                               5
the 18-month review hearing, our review is limited to whether the finding is supported by
substantial evidence. We view the record in the light most favorable to the finding and
decide if the evidence supporting it is reasonable, credible, and of solid value. (See In re
Casey D. (1999) 70 Cal. App. 4th 38, 52–53.)
       Here, the record reflects that on September 25, 2012, the juvenile court terminated
jurisdiction in mother’s prior dependency proceeding, which also involved problems of
substance abuse and domestic violence. Mother was offered substance abuse treatment in
that proceeding and by the termination date had stopped using methamphetamines and
marijuana. Only eight months later, the Department initiated the current dependency
proceedings following mother’s relapse into her prior habits of substance abuse. Yet
mother did not engage in services at all for the first seven or eight months of these
dependency proceedings; rather, she was in denial and continued to use drugs. Mother
only began to sustain any progress in addressing her problems after entering the
residential treatment program at Shamia House. But by the time of the 12-month review
hearing in September 2014, mother still had two weeks of the six-month program at
Shamia House to complete, was uncertain about where she would be staying after leaving
Shamia House, had not demonstrated an ability to stay drug-free in the community
outside of a structured residential program, and the 18-month date was looming. Thus,
while mother’s efforts at Shamia House are to be commended, at the 12-month review
hearing mother failed to persuasively demonstrate her capacity and ability to provide for
the minors’ safety, protection, physical/emotional well-being, and special needs, as
required to continue services to the 18-month hearing under section 366.21, subdivision
(g)(1). (See M.V. v. Superior Court (2008) 167 Cal. App. 4th 166, 177–178.) In sum, the
court’s finding there was no substantial probability the minors could be returned to
mother within the short period of time before the 18-month date is supported by
substantial evidence in the record.



                                             6
       Mother also contends the Department failed to provide reasonable services to
address the sexualized behavior exhibited by her daughter B.A.P.8 Specifically, mother
asserts the Department should have referred her to participate in counseling with B.A.P.
       “The ‘adequacy of reunification plans and the reasonableness of the
[Department’s] efforts are judged according to the circumstances of each case.’
[Citation.] To support a finding reasonable services were offered or provided, ‘the record
should show that the supervising agency identified the problems leading to the loss of
custody, offered services designed to remedy those problems, maintained reasonable
contact with the parents during the course of the service plan, and made reasonable
efforts to assist the parents in areas where compliance proved difficult . . . .’ [Citation.]
‘The standard is not whether the services provided were the best that might be provided
in an ideal world, but whether the services were reasonable under the circumstances.’
[Citation.]” (Tracy J. v. Superior Court (2012) 202 Cal. App. 4th 1415, 1426, italics
omitted.) We review the juvenile court’s finding of reasonableness under the substantial
evidence test. (Amanda H. v. Superior Court (2008) 166 Cal. App. 4th 1340, 1346.)
       Here, the principal problems leading to the loss of custody were mother’s
inadequate parenting skills, chronic substance abuse, and attendant mental health issues.
The Department provided services designed to remedy those problems. Mother received
mental health counseling and participated in medication management with Dr. Lawrence
Tunnis, a mental health clinician with Forensic Assessment Community Treatment. She
availed herself of substance abuse services by participating in an outpatient program at
Healthy Partnerships followed by the residential treatment program at Shamia House. At

8
   This behavior was noted in the Department’s six-month status report. B.A.P.’s
caregivers stated she “touch[es] herself” and found her naked in her room “with her hand
in her crouch [sic].” Also, a medical exam in November 2013 revealed the minor had
“anal sphincter relaxation as well as a thin clitoris,” which were abnormal for a child her
age and the doctor could not rule out sexual abuse. The report stated B.A.P. participates
in individual counseling; the counselor has concerns about sexual abuse by father,
“although the minor has not made any disclosures.”

                                               7
Shamia House, mother engaged in counseling to address parenting, and participated in
the Nurturing Parenting Program as well as the courses noted above. Also, the social
worker tried to introduce mother to the problem of her daughter’s sexualized behavior by
providing short articles on sexual abuse and an accompanying questionnaire; however,
mother did not want to discuss the readings in further detail with the social worker
because she found them distressing. In any case, B.A.P.’s sexualized behavior, which the
Department addressed by providing her with intensive counseling, was not the reason the
minor was removed from mother’s custody; rather, mother’s inadequate parenting skills
and chronic substance abuse led to the minor’s removal, and the record demonstrates the
Department provided reasonable services to address those problems.
                                     DISPOSITION
       The petition for extraordinary writ is denied on the merits. (See Cal. Const., art.
VI, § 14; Kowis v. Howard (1992) 3 Cal. 4th 888, 894; Bay Development, Ltd. v. Superior
Court (1990) 50 Cal. 3d 1012, 1024.) The decision is final in this court immediately.
(Cal. Rules of Court, rules 8.452(i), 8.490(b)(2)(A).)




                                                 _________________________
                                                 Dondero, J.


We concur:


_________________________
Humes, P.J.


_________________________
Banke, J.

                                             8